Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/450618 has 
Claim 9 is canceled.
Claims 1-8 and 10-20 are pending. The effective filing date of this application is 10/09/2018.

35 USC § 112, 6th Paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim 20 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “determining”, “clustering” and “assigning” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

A review of the specification, e.g. paragraph [0082], shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “machine learning circuit 702 of FIG. 7 or machine learning circuit 1212 of FIG. 12 can represent a means for clustering that further includes a means to classify a received LBA from a host based on previously determined clusters of LBAs to determine which cluster of LBAs the received LBA should be grouped within”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




Response to Arguments
In response to Applicant’s remarks filed on 09/28/2021: 
a. Rejections 112, second paragraph, to claims 3, 5, 14 and 20 are withdrawn in view of Applicant’s amendments.
b. Applicant’s Arguments regarding the limitations of the claims have been considered but not persuade.
Applicant argues the limitations derive a hint for one or more LBAs based on information received from the host device; and machine learning circuit configured to group LBAs into one or more clusters of LBAs based on the derived hint and a machine learning process based on the plurality of physical characteristics of the data storage device are not being taught by the prior arts made in the non-final Office Action. Examiner respectfully disagrees.
As in the Office Action, Hahn discloses a hint derivation module that detects patterns in data written to a storage device from a host and derives hints from the patterns how data will likely be accessed by a host. The hint derivation module may also utilize frequency of accesses to memory locations and file system metadata to derive hints. Here, Hahn discloses hint derivation module detects the access frequency for LBAs in I/O requests from host device and hint derivation module also derive hints from file system metadata (please see paragraph [0015] and [0026]). As such Hahn discloses the limitation “derive a hint for one or more LBAs based on information received from the host device” as cited in claims.
Rubowitz discloses a method for storing data items received from the host for storage in the memory. The accepted data items are classified into a fast-access class and a normal-access class. Rubowitz discloses plurality of embodiments, e.g. paragraph [0009] or [0046], in which classifying the data items includes receiving from the host a classification of the data items into the fast-access class and the normal-access class and alternatively, classifying the data items includes adaptively determining a classification of the data items into the fast-access class and the normal-access class, by monitoring memory access operations applied to the data 
Applicant also argues that the processor 48 in Rubowitz may be part of the SSD 24 and/or controller 36, therefore Rubowitz does not appear to teach the limitations. However, Applicant is suggested to see some embodiments of Rubowitz, at least, for example para [0035], discloses host 28 and SSD controller 36 may be fabricated on the same die.
Therefore the combination of Hahn and Rubowitz discloses the limitations as remarks.
c. Applicant’s arguments respect to amended limitations of the claims have been considered but are moot as necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 7, 13, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (20160246726) in view of Rubowitz (20120290768) and further in view of Chang et al (2015/0178010).
Regarding claim 1, Hahn discloses A data storage device comprising: 
a hint derivation circuit configured to derive a hint for one or more logical block addresses (LBAs) of the data storage device based on information received from a host device and/or a plurality of physical characteristics of the data storage device (Hahn: [0015]: “a hint derivation module that automatically detects patterns in data that is written to a storage device and derives hints from the patterns regarding how data will likely be accessed by a host. The hint derivation module may also utilize frequency of accesses to memory locations and file system metadata to derive hints”);
Hahn does not explicitly disclose a machine learning circuit configured to group the one or more LBAs into one or more clusters of LBAs based on the derived hint and a machine learning process based on the plurality of physical characteristics of the data storage device and a flash translation layer (FTL) circuit configured to allocate available physical block addresses (PBAs) in the data storage device to the one or more LBAs based on the one or more clusters of LBAs.
However, Rubowitz discloses a machine learning circuit configured to group the one or more LBAs into one or more clusters of LBAs based on the derived hint (Rubowitz: Fig. 1: [0032]: “SSD controller 36 comprises a classification unit 56, which classifies the accepted LBAs into the fast-access and normal-access classes……The LBAs belonging to the normal-access class (e.g., LBAs that should be read with normal read latency) are provided to an MSB write FIFO 60, and the LBAs belonging to the fast-access class (e.g., LBAs that should be read with fast read latency) are provided to an LSB write FIFO 64”) and a machine learning process based on the plurality of physical characteristics of the data storage device ([0050: “processor 48 tracks the statistics of memory access (e.g., readout) operations performed on the various LBAs, and defines the classification accordingly”); and 
a flash translation layer (FTL) circuit configured to allocate available physical block addresses (PBAs) in the data storage device to the one or more LBAs based on the one or more clusters of LBAs ([0031]: “The SSD controller translates the logical addresses into respective physical storage locations (e.g., physical pages) in memory devices 32 in accordance with a certain logical-to-physical address mapping”).
Disclosures by Hahn and Rubowitz are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention to incorporate deriving a hint taught by Hahn to include classification unit to classify the accepted LBAs into one or more classes based on the access by Rubowitz. The motivation for classifying the accepted LBAs by paragraph [0063] of Shirota is for increasing the number of source blocks may improve the compaction efficiency.
Hahn and Rubowitz do not explicitly disclose allocating the available PBAs to the one or more LBAs by being further configured to determine whether to allocate the PBAs to the one or more LBAs based on an existing PBA classification or to determine a new PBA classification and allocate the PBAs to the one or more LBAs based on the new PBA classification.
	However, Chang discloses wherein the FTL circuit configured to allocate the available PBAs to the one or more LBAs by being further configured to determine whether to allocate the PBAs to the one or more LBAs based on an existing PBA classification or to determine a new PBA classification and allocate the PBAs to the one or more LBAs based on the new PBA classification (Chang: [0007]: “The plurality of physical memory segments is allocated to corresponding logical addresses based on classifications of the logical addresses in the plurality of classifications, and on usage statistics of the physical memory segments; [0008]: “A free memory segment can be allocated, such as by updating the logical to physical address mapping, to a logical address in a particular classification in the plurality of classifications in a bucket corresponding to usage statistics that match the particular classification”).
Disclosures by Hahn, Rubowitz and Chang are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention to incorporate classifying the LBAs into one or more classes based on the derived hint by Hahn/Rubowitz to include allocating the available PBAs to the one or more LBAs basing on a PBA classification taught by Chang. The motivation for allocating the available PBAs to the one or more LBAs based on a PBA classification by paragraph [0007] of Chang is for fast accessing to storage memory.

Regarding claim 7, Hahn discloses A data storage device comprising: 
an interface circuit configured to receive read and write requests in the data storage device from a host device (Hahn: Fig. 2: ‘host interface 202’); and 
controller circuitry configured to: 
derive a hint from the received write requests in the interface circuit for one or more logical block addresses (LBAs) of the data storage device based on information received from a host device and/or a plurality of physical characteristics of the data storage device (Hahn: [0015]: “a hint derivation module that automatically detects patterns in data that is written to a storage device and derives hints from the patterns regarding how data will likely be accessed by a host. The hint derivation module may also utilize frequency of accesses to memory locations and file system metadata to derive hints”); and 
Hahn does not explicitly disclose cluster the one or more LBAs together into at least one LBA cluster based on the derived hint and a statistical analysis of the plurality of physical characteristics of the data storage device.
However, Rubowitz discloses cluster the one or more LBAs together into at least one LBA cluster based on the derived hint and a statistical analysis of the plurality of physical characteristics of the data storage device (Rubowitz: Fig. 1: [0032]: “SSD controller 36 comprises a classification unit 56, which classifies the accepted LBAs into the fast-access and normal-access classes……The LBAs belonging to the normal-access class (e.g., LBAs that should be read with normal read latency) are provided to an MSB write FIFO 60, and the LBAs belonging to the fast-access class (e.g., LBAs that should be read with fast read latency) are provided to an LSB write FIFO 64”; [0050: “processor 48 tracks the statistics of memory access (e.g., readout) operations  performed on the various LBAs, and defines the classification accordingly”).
Disclosures by Hahn and Rubowitz are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention was made to incorporate deriving a hint taught by Hahn to include classification unit to classify the accepted LBAs into one or more classes based on the access by Rubowitz. The motivation for classifying the accepted LBAs by paragraph [0063] of Shirota is for increasing the number of source blocks may improve the compaction efficiency.
Hahn and Rubowitz do not explicitly disclose assign available physical block addresses (PBAs) in the data storage device to at least one of the one or more logical block addresses (LBAs) based on the at least one LBA cluster including determining whether to allocate the 
However, Chang discloses wherein the controller circuitry is further configured to assign available physical block addresses (PBAs) in the data storage device to at least one of the one or more logical block addresses (LBAs) based on the at least one LBA cluster including determining whether to allocate the PBAs to the LBAs based on an existing PBA classification or to determine a new PBA classification and assign the PBAs to the LBAs based on the new PBA classification (Chang: [0007]: “The plurality of physical memory segments is allocated to corresponding logical addresses based on classifications of the logical addresses in the plurality of classifications, and on usage statistics of the physical memory segments; [0008]: “A free memory segment can be allocated, such as by updating the logical to physical address mapping, to a logical address in a particular classification in the plurality of classifications in a bucket corresponding to usage statistics that match the particular classification”).
Disclosures by Hahn, Rubowitz and Chang are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention to incorporate classifying the LBAs into one or more classes based on the derived hint by Hahn/Rubowitz to include allocating the available PBAs to the one or more LBAs basing on a PBA classification taught by Chang. The motivation for allocating the available PBAs to the one or more LBAs based on a PBA classification by paragraph [0007] of Chang is for fast accessing to storage memory.

Regarding claim 13, Hahn discloses A method comprising: 
deriving a hint for one or more of logical block addresses (LBAs) of a non-volatile memory (NVM) storage device, based on information received from a host device and/or a (Hahn: [0015]: “a hint derivation module that automatically detects patterns in data that is written to a storage device and derives hints from the patterns regarding how data will likely be accessed by a host. The hint derivation module may also utilize frequency of accesses to memory locations and file system metadata to derive hints”); 
Hahn does not explicitly disclose grouping the one or more LBAs into one or more clusters based on the derived hint and a statistical analysis of the plurality of physical characteristics of the NVM storage device and allocating available physical block addresses (PBAs) in the NVM storage device to the one or more LBAs based on the one or more clusters of LBAs.
However, Rubowitz discloses grouping the one or more LBAs into one or more clusters based on the derived hint and a statistical analysis of the plurality of physical characteristics of the NVM storage device (Rubowitz: Fig. 1: [0032]: “SSD controller 36 comprises a classification unit 56, which classifies the accepted LBAs into the fast-access and normal-access classes……The LBAs belonging to the normal-access class (e.g., LBAs that should be read with normal read latency) are provided to an MSB write FIFO 60, and the LBAs belonging to the fast-access class (e.g., LBAs that should be read with fast read latency) are provided to an LSB write FIFO 64”; [0050: “processor 48 tracks the statistics of memory access (e.g., readout) operations performed on the various LBAs, and defines the classification accordingly”); and 
allocating available physical block addresses (PBAs) in the NVM storage device to the one or more LBAs based on the one or more clusters of LBAs ([0031]: “The SSD controller translates the logical addresses into respective physical storage locations (e.g., physical pages) in memory devices 32 in accordance with a certain logical-to-physical address mapping”).

It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention was made to incorporate deriving a hint taught by Hahn to include classification unit to classify the accepted LBAs into one or more classes based on the access by Rubowitz. The motivation for classifying the accepted LBAs by paragraph [0063] of Shirota is for increasing the number of source blocks may improve the compaction efficiency.
Hahn and Rubowitz do not explicitly disclose allocating the available PBAs to the one or more LBAs including determining whether to allocate the PBAs to the one or more LBAs based on an existing PBA classification or to determine a new PBA classification and allocate the PBAs to the one or more LBAs based on the new PBA classification.
However, Chang discloses wherein allocating the available PBAs to the one or more LBAs including determining whether to allocate the PBAs to the one or more LBAs based on an existing PBA classification or to determine a new PBA classification and allocate the PBAs to the one or more LBAs based on the new PBA classification (Chang: [0007]: “The plurality of physical memory segments is allocated to corresponding logical addresses based on classifications of the logical addresses in the plurality of classifications, and on usage statistics of the physical memory segments; [0008]: “A free memory segment can be allocated, such as by updating the logical to physical address mapping, to a logical address in a particular classification in the plurality of classifications in a bucket corresponding to usage statistics that match the particular classification”).
Disclosures by Hahn, Rubowitz and Chang are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention to incorporate classifying the LBAs into one or more classes based on the derived hint by Hahn/Rubowitz to include allocating the available PBAs to the one 

Regarding claim 14, Hahn combined further discloses The method of claim 13, wherein the plurality of physical characteristics comprise LBA ranges, invalidation times, LBA types according to associated metadata, read access frequency of the LBAs, program-erase cycle (PEC) counter values of mapped physical block addresses (PBAs), a cell voltage distribution (CVD) read threshold, an average bit error rate, and the temperature of blocks being written to (Hahn: 1[0027]: “A hint table 302 stores LBA ranges and corresponding hints that indicate how the corresponding LBA range will likely be accessed by the host system in the future. In one example, the hints may be file types, which provide an indication of how the files and their associated FTL table entries will subsequently be accessed by the host system. Access frequency map 304 stores LBA ranges and frequencies of access for the ranges. Access frequency map 304 may be in the form of statistics, counters, logs, or any other direct or derived mechanism for recording access frequencies for different LBAs”).
Regarding claim 17, Rubowitz combined further discloses The method of claim 13, wherein grouping the one or more LBAs together into one or more clusters of LBAs based on the derived hint and the statistical analysis of the plurality of physical characteristics of the NVM storage device includes classifying a received LBA from a host based on previously determined clusters of LBAs to determine which cluster of LBAs the received LBA should be grouped within (Rubowitz: Fig. 1: [0032]: “SSD controller 36 comprises a classification unit 56, which classifies the accepted LBAs into the fast-access and normal-access classes”).

means for determining one or more hints for one or more of logical block addresses (LBAs) in the data storage device based on information received from a host device and/or a plurality of physical characteristics of the data storage device (Hahn: [0015]: “a hint derivation module that automatically detects patterns in data that is written to a storage device and derives hints from the patterns regarding how data will likely be accessed by a host. The hint derivation module may also utilize frequency of accesses to memory locations and file system metadata to derive hints”), wherein the one or more hints include a hint that a plurality of the LBAs have been either invalidated or relocated together ([0040]: “if the hint indicates that the data is temporary, it may be skipped in relocation decisions”); 
Hahn does not explicitly disclose means for clustering the one or more LBAs into one or more clusters of LBAs based on the hint and a dimension reduction analysis of one or more physical characteristics of the storage device and means for assigning available physical block addresses (PBAs) in the data storage device to at least one of the one or more LBAs based on the one or more clusters of LBAs.
However, Rubowitz discloses means for clustering the one or more LBAs into one or more clusters of LBAs based on the hint and a dimension reduction analysis of one or more physical characteristics of the storage device (Rubowitz: Fig. 1: [0032]: “SSD controller 36 comprises a classification unit 56, which classifies the accepted LBAs into the fast-access and normal-access classes……The LBAs belonging to the normal-access class (e.g., LBAs that should be read with normal read latency) are provided to an MSB write FIFO 60, and the LBAs belonging to the fast-access class (e.g., LBAs that should be read with fast read latency) are provided to an LSB write FIFO 64”;[0050: “processor 48 tracks the statistics of memory access (e.g., readout) operations performed on the various LBAs, and defines the classification accordingly”); and 
([0031]: “The SSD controller translates the logical addresses into respective physical storage locations (e.g., physical pages) in memory devices 32 in accordance with a certain logical-to-physical address mapping”).
Disclosures by Hahn and Rubowitz are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention was made to incorporate deriving a hint taught by Hahn to include classification unit to classify the accepted LBAs into one or more classes based on the access by Rubowitz. The motivation for classifying the accepted LBAs by paragraph [0063] of Shirota is for increasing the number of source blocks may improve the compaction efficiency.
Hahn and Rubowitz do not explicitly disclose assigning available PBAs to at least one of the one or more LBAs includes means for determining whether to allocate the PBAs to the one or more LBAs based on an existing PBA classification or to determine a new PBA classification and allocate the PBAs to the one or more LBAs based on the new PBA classification.
However, Chang discloses wherein the means for assigning available PBAs to at least one of the one or more LBAs includes means for determining whether to allocate the PBAs to the one or more LBAs based on an existing PBA classification or to determine a new PBA classification and allocate the PBAs to the one or more LBAs based on the new PBA classification (Chang: [0007]: “The plurality of physical memory segments is allocated to corresponding logical addresses based on classifications of the logical addresses in the plurality of classifications, and on usage statistics of the physical memory segments; [0008]: “A free memory segment can be allocated, such as by updating the logical to physical address mapping, to a logical address in a particular classification in the plurality of classifications in a bucket corresponding to usage statistics that match the particular classification”).
Disclosures by Hahn, Rubowitz and Chang are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention to incorporate classifying the LBAs into one or more classes based on the derived hint by Hahn/Rubowitz to include allocating the available PBAs to the one or more LBAs basing on a PBA classification taught by Chang. The motivation for allocating the available PBAs to the one or more LBAs based on a PBA classification by paragraph [0007] of Chang is for fast accessing to storage memory.

Claims 2, 3, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn, Rubowitz and Chang, as applied to claim 1 above, and further in view of Ranjith Reddy et al (2014/0289492) here after Ranjith.
Regarding claim 2, the combination of Hahn, Rubowitz and Chang do not explicitly disclose the limitation as cited in claim 2.
However, Ranjith discloses The data storage device of claim 1, wherein the hint derivation circuit is further configured to derive a hint that the one or more LBAs refer to a common user file stored in the data storage device based on a plurality of physical characteristics of the data storage device (Ranjith: [0069]: “A file, includes a number of ranges of LBAs within the storage device 124. At step 702, a frequency of access of the LBA ranges of the working set is determined. Thereafter, a histogram is plotted with a frequency of access of the LBA ranges at step 704. Statistical parameters such as Mean, Median, and Standard Deviation are computed based on the plotted histogram; in step 706. The frequencies of access data collected are used to determine the statistical parameters such as Mean, Median, and Standard Deviation. Access patterns (e.g., patterns of I/O requests) of the LBA ranges of the files in the working set are determined”).	Disclosures by Hahn/Rubowitz/Chang and Ranjith are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention was made to incorporate deriving a hint taught by Hahn/Rubowitz/Chang to include analyzing access pattern of data associated with a file by Ranjith. The motivation for analyzing access pattern by paragraph [0047] of Ranjith is for optimizing data allocation in the storage device.

Regarding claim 3, Ranjith further discloses The data storage device of claim 1, wherein the plurality of physical characteristics comprise one or more of LBA ranges (Ranjith: [0069]: “A file, includes a number of ranges of LBAs”), invalidation times, LBA types according to associated metadata, read access frequency of the LBAs, program-erase cycle (PEC) counter values of mapped physical block addresses (PBAs), a cell voltage distribution (CVD) read threshold, an average bit error rate, and/or the temperature of a block being written to.
Regarding claim 8, Ranjith further discloses The data storage device of claim 7, wherein the controller circuitry is further configured to derive a hint that the one or more logical block addresses (LBAs) refer to a common user file stored on the data storage device based on the plurality of physical characteristics of the data storage device (Ranjith: [0069]: “A file, includes a number of ranges of LBAs within the storage device 124. At step 702, a frequency of access of the LBA ranges of the working set is determined. Thereafter, a histogram is plotted with a frequency of access of the LBA ranges at step 704. Statistical parameters such as Mean, Median, and Standard Deviation are computed based on the plotted histogram; in step 706. The frequencies of access data collected are used to determine the statistical parameters such as Mean, Median, and Standard Deviation. Access patterns (e.g., patterns of I/O requests) of the LBA ranges of the files in the working set are determined”).
Regarding claim 18, Ranjith further discloses The method of claim 13, further comprising deriving a hint that the one or more LBAs refer to a common user file stored in the NVM storage device based on the plurality of physical characteristics of the NVM storage device (Ranjith: [0069]: “A file, includes a number of ranges of LBAs within the storage device 124. At step 702, a frequency of access of the LBA ranges of the working set is determined. Thereafter, a histogram is plotted with a frequency of access of the LBA ranges at step 704. Statistical parameters such as Mean, Median, and Standard Deviation are computed based on the plotted histogram; in step 706. The frequencies of access data collected are used to determine the statistical parameters such as Mean, Median, and Standard Deviation. Access patterns (e.g., patterns of I/O requests) of the LBA ranges of the files in the working set are determined”).
Regarding claim 19, Hahn combined further discloses The method of claim 18, wherein deriving the hint that the one or more LBAs refer to the common user file in the storage device based on the one or more characteristics of the storage device provides at least one hint that one or more of the LBAs have been either invalidated or relocated together (Hahn: ([0040]: “if the hint indicates that the data is temporary, it may be skipped in relocation decisions”).
Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn , Rubowitz and Chang, as applied to claim 1 above, and further in view of Tang et al (2019/0066021) hereafter Tang.

However, Tang discloses The data storage device of claim 1, wherein the machine learning process comprises a dimension reduction process configured to project at least two of the plurality of physical characteristics to a lower dimension (Tang: [0057]: “machine learning engine 120 includes a principal component analysis (PCA) module 241 to perform a PCA analysis on the data matrix to determine a dimension vector of its covariance matrix”; [0060]: “The number of principal components is less than or equal to the smaller of the number of original variables or the number of observations”).	Disclosures by Hahn/Rubowitz/Chang and Tang are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention was made to incorporate deriving a hint taught by Hahn/Rubowitz/Chang to include performing a PCA analysis on the data matrix to determine a dimension vector by Tang. The motivation for performing a PCA analysis by paragraph [0037] of Tang is for determining the probability of completeness of the corresponding task.

Regarding claim 5, Tang further discloses The data storage device of claim 4, wherein the dimension reduction process comprises one or more of non-negative matrix factorization (NFM), principal component analysis (PCA) (Tang: [0057]: “machine learning engine 120 includes a principal component analysis (PCA) module”), kernel PCA, linear discriminant analysis (LDA), generalized discriminant analysis (GDA), and/or auto encoding.
Regarding claim 6, Tang further discloses The data storage device of claim 4, wherein the machine learning circuit is configured to perform the dimension reduction process based on a principal component analysis comprising: 
(Tang: [0057]: “machine learning engine 120 performs a machine learning process on the data matrix”); 
determining a plurality of eigenvectors and associated eigenvalues based on diagonalization of the symmetric covariance matrix (Tang: [0059]: “Because the covariance of the i.sup.th random variable with itself is simply that random variable's variance, each element on the principal diagonal of the covariance matrix is the variance of one of the random variables”); 
selecting at least two dominant eigenvectors, the at least two dominant eigenvectors having the largest and next largest eigenvalues among the plurality of eigenvectors (Tang: [0062]: “the processing logic can compute the covariance matrix of the data, and calculate the eigenvalues and corresponding eigenvectors of this covariance matrix”); and 
projecting groupings of the LBAs to a lower dimensional representation based on the dominant eigenvectors (Tang: [0060]: “The number of principal components is less than or equal to the smaller of the number of original variables or the number of observations”).
Regarding claim 10,  Tang further discloses The data storage device of claim 7, wherein the statistical analysis comprises a dimension reduction process configured to project the plurality of physical characteristics to a lower dimension (Tang: [0057]: “machine learning engine 120 includes a principal component analysis (PCA) module 241 to perform a PCA analysis on the data matrix to determine a dimension vector of its covariance matrix”; [0060]: “The number of principal components is less than or equal to the smaller of the number of original variables or the number of observations”)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn, Rubowitz and Chang, as applied to claim 7 above, and further in view of Haines et al (2012/0017045) hereafter Haines.
Regarding claim 11, the combination of Hahn, Rubowitz and Chang do not explicitly disclose the limitation as cited in claim 11.
However, Haines discloses The data storage device of claim 7, wherein the controller circuitry is configured to cluster the one or more LBAs into one or more clusters of LBAs using one of k-means clustering (Haines: [0024]: “Other methods of forming clusters include, for example, k-means clustering”), a hidden Markov model (HMM), a Gaussian mixture models (GMM), a neural network model, or a random decision forest.
Disclosures by Hahn/Rubowitz/Chang and Haines are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention was made to incorporate deriving a hint taught by Hahn/Rubowitz/Chang to include clustering LBAs using one of k-means by Haines. The motivation for clustering LBAs by paragraph [0018] of Haines is for improving cache performance by reducing the amount of time.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn, Rubowitz and Chang, as applied to claim 7 above, and further in view of Fisher et al (2015/0178190) hereafter Fisher.
Regarding claim 12. Rubowitz combined further discloses The data storage device of claim 7, wherein the controller circuitry is further configured to: 
assign available physical block addresses (PBAs) in the data storage device to at least one of the one or more logical block addresses (LBAs) based on the at least one LBA cluster (Rubowitz: [0031]: “The SSD controller translates the logical addresses into respective physical storage locations (e.g., physical pages) in memory devices 32 in accordance with a certain logical-to-physical address mapping”);
the combination of Hahn, Rubowitz and Chang do not explicitly disclose the rest limitation as cited in claim 12.
However, Fisher discloses
group a plurality of the available physical block addresses (PBAs) into one or more clusters of PBAs according to the plurality of physical characteristics including one or more of physical block program-erase cycles (PECs), read thresholds, bit error rates, and/or a written temperature of a block ([0040]: “the pages having relatively high heat values are grouped together in block 1 (specifically, pages A, B and C of block 1); (ii) the pages having mid-range heat values are grouped together in block 2 (specifically, pages E and F of block 2); and (iii) the pages having relatively low heat values are grouped together in block 4 (specifically, pages M, N and O of block 4)”); and 
allocate free blocks from the one or more PBA clusters to one of the one or more LBAs or the LBA clusters ([0049]: “This algorithm could be written in such a way that only logical addresses with a low heat value would be relocated to the same group of physical blocks”). 
Disclosures by Hahn/Rubowitz/Chang and Fisher are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention was made to incorporate deriving a hint taught by Hahn/Rubowitz/Chang to include clustering LBAs based on the heat by Fisher. The motivation for clustering LBAs based on the heat by paragraph [0041] of Fisher is for improving more efficient garbage collection.

Regarding claim 15, Fisher further discloses The method of claim 13, further comprising: 
([0040]: “the pages having relatively high heat values are grouped together in block 1 (specifically, pages A, B and C of block 1); (ii) the pages having mid-range heat values are grouped together in block 2 (specifically, pages E and F of block 2); and (iii) the pages having relatively low heat values are grouped together in block 4 (specifically, pages M, N and O of block 4)”); and 
allocating free blocks from the one or more PBA clusters to one of the one or more LBAs or the LBA clusters ([0049]: “This algorithm could be written in such a way that only logical addresses with a low heat value would be relocated to the same group of physical blocks”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn, Rubowitz, and Chang as applied to claim 13 above, and further in view of Huang et al (20170277472) hereafter Huang.
Regarding claim 16, the combination of Hahn, Rubowitz and Chang do not explicitly disclose the limitation as cited in claim 13.
However,  Huang discloses The method of claim 13, further comprising: linking particular LBAs of the one or more LBAs being allocated to metablocks comprising a group of blocks having complementary addresses according to at least one of the LBA clusters (Huang: [0043]: “The controller 110 may use a page pointer in the step S251, and the page pointer may point to a physical page of one storage block among the non-volatile storage blocks Block_A, Block_B and Block_C corresponding to the corresponding logical block address group of the group age parameter”).

It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention was made to incorporate deriving a hint taught by Hahn/Rubowitz/Chang to include clustering LBAs based on the heat by Huang. The motivation for clustering LBAs based on the heat by paragraph [0041] of Huang is for improving more efficient garbage collection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250.  The examiner can normally be reached on Monday-Thursday from 8:30 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAN V DOAN/Examiner, Art Unit 2136            

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136